Dismissed and Opinion Filed December 7, 2020




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                               No. 05-20-00849-CV

                DSM MANAGEMENT GROUP INC., Appellant
                                V.
                CULINAIRE INTERNATIONAL, INC., Appellee

                     On Appeal from the 95th District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-07194

                          MEMORANDUM OPINION
              Before Justices Partida-Kipness, Pedersen, III, and Evans
                           Opinion by Justice Pedersen, III
      Stating the parties have resolved the claims between them, appellant has filed

a motion to dismiss the appeal. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a).




                                           /Bill Pedersen, III//
200849f.p05                                BILL PEDERSEN, III
                                           JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

DSM MANAGEMENT GROUP                           On Appeal from the 95th District
INC., Appellant                                Court, Dallas County, Texas
                                               Trial Court Cause No. DC-20-07194.
No. 05-20-00849-CV           V.                Opinion delivered by Justice
                                               Pedersen, III. Justices Partida-
CULINAIRE INTERNATIONAL,                       Kipness and Evans participating.
INC., Appellee

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee
Culinaire International, Inc. recover its costs, if any, of this appeal from appellant
DSM Management Group Inc.


Judgment entered this day 7th of December, 2020.




                                         –2–